DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendments and Arguments of March 14, 2022 have been fully and carefully considered.  In the interview with the inventor and applicant’s representative, the 112(b) rejections were discussed.  The claims as presently drafted removes the functional language used in the claims as well as provides operative connection between the elements and the claims are now 112(b) compliant. Claims 1-6 and 8-20 are pending.  New added claims 21-24 have been examined.   Regarding Claim  22, the claim does not end with a period “.”   As such, the Examiner will add the period by Examiner’s Amendment.   The only rejection to the claims were 112(b) which have been obviated.  An updated search has not resulted in finding any intervening reference.  The claims are now in condition for allowance with the minor Examiner’s Amendment made to claim 22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims dated 3-14-2022

Reasons for Allowance
The reasons for allowance were delineated in the Non-Final Office Action dated November 15, 2021, Note Paragraph 4 and will not be repeated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
					/Nina Bhat/                                                                 Primary Examiner, Art Unit 1771